UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: May 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 26 Notes to financial statements page 35 Trustees and officers page 49 For more information page 56 CEO corner To Our Shareholders, The U.S. financial markets turned in strong results over the last 12 months. Positive economic news, better-than-expected corporate earnings growth, buoyant global economies, and increased merger and acquisitions activity served to overcome concerns about inflation, high energy costs, a housing slowdown and the troubled subprime mortgage market. Even with a sharp, albeit brief, decline during the period, the broad stock market, as measured by the Standard & Poors 500 Index, returned 22.79% for the year ended May 31, 2007. This environment also led the Federal Reserve Board to hold short-term interest rates steady, and fixed-income securities also produced positive results. The broad Lehman Brothers Aggregate Bond Index returned 6.66% for the year, while high-yield corporate bonds remained the best performers, reflecting the favorable credit environment and strong demand for yield. After the markets moves of the last year, we encourage investors to sit back, take stock and set some realistic expectations. While history bodes well for the U.S. market in 2007 (since 1939, the S&P 500 Index has always produced positive results in the third year of a presidential term), there are no guarantees, and opinions are divided on the future of this more-than-four-year-old bull market. Investors are also dealing with heightened uncertainty about the direction of interest rates. Inflation data at the end of the period caused anxiety that the Fed would not cut interest rates any time soon, as had previously been expected. It may also be time to contact your financial professional to determine whether changes are in order to your investment mix. Some asset groups have had long runs of outperformance and may now represent a larger percentage of your portfolios than prudent diversification would suggest they should. After all, we believe investors with a well-balanced portfolio and a marathon, not a sprint, approach to investing, stand a better chance of weathering the markets short-term twists and turns and reaching their long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of May 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income consistent with prudent investment risk by investing at least 80% of its assets in a diversified portfolio of bonds and other debt securities, including corporate bonds and U.S. government and agency securities. Over the last twelve months ► The bond market posted positive results amid a slowing economy and a stable interest rate policy from the Federal Reserve. ► High-yield corporate bonds produced the best returns, while Treasury bonds lagged. ► The Fund outperformed its benchmark index and peer group average thanks to its exposure to high-yield corporate bonds and commercial mortgage-backed securities. Top 10 issuers Federal National Mortgage Assn. 23.7% Goldman Sachs Group, Inc. 2.0% Federal Home Loan Mortgage Corp. 10.5% Bear Stearns Cos. Inc. (The) 1.7% U.S. Treasury 4.5% GMAC 1.6% JPMorgan Chase 3.2% Morgan Stanley 1.6% Bank of America 3.0% Merrill Lynch & Co., Inc. 1.3% As a percentage of net assets on May 31, 2007. 1 Managers report John Hancock Bond Fund The U.S. bond market posted positive results for the year ended May 31, 2007. The economic environment was favorable for bonds  the U.S. economy slowed significantly during the period as economic growth fell from a 5.6% annual rate in the first quarter of 2006 to a 0.6% annual rate in the first quarter of 2007. The main factor behind the economic weakness was a severe slump in the housing market, which subsequently spread to other segments of the economy. Despite the economic slowdown, the Federal Reserve held short-term interest rates steady over the last 11 months, following 17 rate hikes in a two-year period ending in June 2006. Inflation stayed above the Feds comfort level as energy prices remained stubbornly high, in part because of improving economic conditions overseas. Consequently, market participants pushed back their expectations of a Fed rate cut to the end of 2007. Although bond yields fluctuated moderately in response to the slowing economy, energy price volatility and financial woes in the subprime lending industry, yields were relatively stable overall. For the one-year period, Treasury bond yields fell slightly, producing modest price gains, but remained roughly equal across the maturity spectrum. For example, the two-year Treasury note yield fell from 5.03% to 4.91%, while the 10-year Treasury yield declined from 5.12% to 4.89% . SCORECARD INVESTMENT PERIODS PERFORMANCEAND WHATS BEHIND THE NUMBERS Freeport-McMoRan ▲ Convertible bonds rallied along with copper and gold prices Emerging-market ▲ A small position in foreign high yield bonds, particularly in Brazil and debt Mexico, boosted performance NOVA Chemicals ▼ Struggled with increased competition and higher raw materials costs 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Howard C. Greene, CFA, Barry H. Evans, CFA and Jeffrey N. Given, CFA By a wide margin, high-yield corporate bonds were the best performers, posting double-digit gains for the one-year period. Strong demand for yield and resilient credit quality helped boost the high yield segment of the market. Investment-grade corporate bonds and mortgage-backed securities also fared well, benefiting from their relatively high yields, while Treasury and government agency bonds lagged. The U.S. bond market posted positive results for the year ended May 31, 2007. The economic environment was favorable for bonds Fund performance For the year ended May 31, 2007, John Hancock Bond Funds Class A, Class B, Class C, Class I and Class R1 shares posted total returns of 7.08%, 6.33%, 6.33%, 7.53% and 6.38%, respectively, at net asset value. The Fund outperformed the 6.47% return of the Lehman Government/Credit Bond Index and the 6.21% average return of the Morningstar, Inc. intermediate-term bond category. 1 Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. QUALITY DISTRIBUTION 2 AAA 58% AA 4% A 7% BBB 12% BB 8% B 8% CCC 1% High-yield, CMBS exposure added value The portfolios outperformance of its benchmark index and Morningstar peer group average was driven in large part by our position in high-yield corporate bonds, which outperformed substantially over the past year. Although our overall exposure to corporate bonds was largely unchanged during the period, we reduced our holdings of investment-grade corporate securities and added more lower-quality corporate bonds to the portfolio. Bond Fund 3 We cut back on our investment-grade holdings because of concerns about event risk  leveraged buy-outs, special dividends and other actions that favor stockholders over bondholders. In contrast, event risk has little impact on the lower-quality segment of the market  private equity firms are hesitant to pursue debt-financed acquisitions of companies that already have a significant amount of debt. In addition, we believed solid economic fundamentals and healthy earnings growth would provide a favorable backdrop for high yield bonds. An increased position in commercial mortgage-backed securities (CMBS) also provided a lift to portfolio performance. We viewed CMBS as an alternative to investment-grade corporate bonds  CMBS offered similar yields and better credit quality than many A- and BBB-rated corporate bonds of comparable maturity, but without the event risk associated with the corporate market. We significantly reduced our position in Treasury bonds to make room for the increase in CMBS. Treasury securities now make up less than 5% of the portfolio. Individual winners and losers Within the corporate sector, our individual security selection added value during the period. The portfolios best performer was Provident Financing Trust I, a unit of disability insurer UnumProvident. During the period, UnumProvident slowly and steadily turned around its operations after several years of poor performance. We owned some of the companys subordinated debt, which enjoyed the biggest rebound as UnumProvidents fortunes improved. SECTOR DISTRIBUTION 2 Government  U.S. agency 35% Mortgage bonds 24% Financials 15% Consumer discretionary 5% Government  U.S. 4% Utilities 4% Materials 3% Telecommunication services 2% Industrials 2% Energy 2% Consumer staples 1% Health care 1% Diagnostic services provider Alliance Imaging, Inc. was another top performer, benefiting from its strategy of partnering with hospitals to provide MRI services. Metallurg Holdings, Inc., which makes chemical compounds that strengthen steel, rose amid robust global demand for steel. We also enjoyed strong results from our positions in bonds backed by Native American casinos. Our weakest performer during the period was KN Capital Trust, which is part of energy distributor Kinder Morgan. Bond Fund 4 A management-led leveraged buyout of Kinder Morgan weighed on these bonds. The portfolios outperformance of its benchmark index and Morningstar peer group average was driven in large part by our position in high-yield corporate bonds, which outperformed substantially Shifting the maturity structure Over the past year, we made some changes to the maturity structure of the portfolio. We sold some of our longer-term bonds, primarily those maturing in 15 years or more, and we also reduced our holdings of bonds maturing in less than five years. We shifted these assets into the intermediate-term segment of the bond market, with maturities ranging from 7 to 10 years (many of the CMBS we added to the portfolio were in this maturity range). This positioning typically outperforms when the gap between short- and long-term bond yields widens. However, the yield curve remained flat  that is, yields remained compressed across all maturities  so our strategy had little impact on portfolio performance. Outlook We anticipate a relatively stable environment as we move into the second half of 2007. The economy has shown signs of resilience in recent months, and this growth scare is likely to keep the Fed on hold, pos sibly through the end of the year. As a result, we expect bond yields to remain in a fairly narrow range in the coming months, and the yield curve should stay flat. Longer term, however, we should see a steeper yield curve as the relationship between short- and long-term yields returns to its historical norm. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on May 31, 2007. Bond Fund 5 A look at performance For the periods ended May 31, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception 5-31-07 A 11-9-73 2.28% 4.19% 5.35%  2.28% 22.81% 68.38%  4.78% B 11-23-93 1.33 4.08 5.25  1.33 22.16 66.86  4.31 C 10-1-98 5.33 4.42  4.26% 5.33 24.16  43.55% 4.30 I 1 9-4-01 7.53 5.61  5.40 7.53 31.35  35.25 5.45 R1 1 8-5-03 6.38   4.29 6.38   17.43 4.40 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Bond Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Government/Credit Bond Index. Without With maximum Class Period beginning sales charge sales charge Index B 2 5-31-97 $16,686 $16,686 $18,294 C 2 10-1-98 14,355 14,355 15,382 I 3 9-4-01 13,525 13,525 13,258 R1 3 8-5-03 11,743 11,743 11,632 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of May 31, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Government/Credit Bond Index is an unmanaged index that measures the performance of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on December 1, 2006, with the same investment held until May 31, 2007. Account value Ending value Expenses paid during period on 12-1-06 on 5-31-07 ended 5-31-07 1 Class A $1,000.00 $1,011.30 $5.21 Class B 1,000.00 1,007.80 8.71 Class C 1,000.00 1,007.80 8.71 Class I 1,000.00 1,013.50 3.05 Class R1 1,000.00 1,007.70 9.00 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at May 31, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Bond Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on December 1, 2006, with the same investment held until May 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 12-1-06 on 5-31-07 ended 5-31-07 1 Class A $1,000.00 $1,019.75 $5.24 Class B 1,000.00 1,016.26 8.75 Class C 1,000.00 1,016.26 8.74 Class I 1,000.00 1,021.90 3.07 Class R1 1,000.00 1,015.97 9.03 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.04%, 1.74%, 1.74%, 0.61% and 1.80% for Class A, Class B, Class C, Class I and Class R1 respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Bond Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 5-31-07 This schedule is divided into five main categories: bonds, preferred stocks, tranche loans, U.S. government and agencies securities and short-term investments. Bonds, preferred stocks, tranche loans and U.S. government and agencies securities are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 56.98% (Cost $542,638,236) Aerospace & Defense 0.10% TransDigm, Inc., Sr Sub Note (S) 7.750% 07-15-14 B $895 930,800 Agricultural Products 0.18% Chaoda Modern Agriculture (Holdings) Ltd., Gtd Sr Note (Cayman Islands) (S) 7.750 02-08-10 BB 1,720 1,745,800 Airlines 0.65% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A 6.545 02-02-19 A 951 979,273 Pass Thru Ctf Ser 2000-2 Class B (L) 8.307 04-02-18 BB 1,260 1,313,427 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 845 836,681 Delta Air Lines, Inc., Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AAA 3,030 3,105,750 Apparel, Accessories & Luxury Goods 0.09% Hanesbrands, Inc., Sr Note (S) 8.735 12-15-14 B 820 850,750 Asset Management & Custody Banks 0.41% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 4,005 3,883,801 Broadcasting & Cable TV 0.98% Comcast Cable Holdings LLC, Deb 9.800 02-01-12 BBB+ 1,720 2,002,489 Nexstar Finance, Inc., Gtd Sr Sub Note 7.000 01-15-14 CCC+ 1,290 1,312,575 Rogers Cable, Inc., Sr Sec Note (Canada) 6.750 03-15-15 BB+ 1,705 1,779,904 Shaw Communications, Inc., Sr Note (Canada) 8.250 04-11-10 BB+ 1,790 1,897,400 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 2,390 2,401,950 See notes to financial statements Bond Fund 10 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming 1.99% Chukchansi Economic Development Authority, Sr Note (S) 8.000% 11-15-13 BB $570 589,950 Fontainbleau Las Vegas Holdings LLC, Note (M)(S) 10.250 06-15-15 CCC+ 1,070 1,102,100 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 1,970 2,053,725 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,895 1,970,800 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB 1,250 1,177,413 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,050 1,063,125 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B+ 1,595 1,668,769 Gtd Sr Sub Note Ser B 9.000 06-01-12 B 1,090 1,152,675 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 815 916,875 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 2,260 2,178,572 Seneca Gaming Corp., Sr Note 7.250 05-01-12 BB 2,210 2,254,200 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 09-15-14 B 2,085 2,126,700 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-12 BB 729 770,917 Commodity Chemicals 0.34% Lyondell Chemical Co., Gtd Sr Sub Note 10.875 05-01-09 B 2,320 2,320,000 Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B 875 907,813 Consumer Finance 0.58% GMAC LLC, Note 6.750 12-01-14 BB+ 1,875 1,868,989 Sr Note 6.000 12-15-11 BB+ 1,750 1,705,904 HSBC Finance Capital Trust IX, Note (5.911% to 11-30-15 then variable) 5.911 11-30-35 A 2,000 1,971,070 Department Stores 0.22% JC Penney Corp., Inc., Deb 8.125 04-01-27 BBB 2,045 2,103,058 See notes to financial statements Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks 2.84% Banco Macro SA, Note (Argentina) (S) 8.500% 02-01-17 B2 $1,875 1,884,375 Banco Mercantil del Norte SA, Sub Note (Mexico) (S) 6.862 10-13-21 Baa2 2,540 2,578,186 Bancolombia SA, Sub Bond (Colombia) (L) 6.875 05-25-17 Baa3 1,260 1,258,110 Bank of New York, Cap Security (S) 7.780 12-01-26 A 4,100 4,263,533 Chuo Mitsui Trust & Banking Co., Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (S) 5.506 12-15-49 Baa1 2,530 2,424,808 HBOS Plc, Perpetual Bond (6.413% to 10-1-35 then variable) (United Kingdom) (S) 6.413 09-29-49 A 2,910 2,788,604 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (S) 6.267 11-14-16 A 2,600 2,532,397 Royal Bank of Scotland Group Plc, Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) 7.648 08-29-49 A 3,320 3,806,659 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 2,335 2,298,812 Societe Generale, Sub Note (France) (S) 5.922 04-05-49 A+ 1,725 1,693,577 Standard Chartered Plc, Bond (Great Britain) (S) 7.014 07-30-49 BBB+ 1,700 1,703,400 Diversified Chemicals 0.12% Mosiac Co., (The), Sr Note (S) 7.625 12-01-16 BB 1,100 1,168,750 Diversified Commercial & Professional Services 0.08% ARAMARK Corp., Sr Note (S) 8.500 02-01-15 B 720 756,900 Diversified Financial Services 2.63% Buffalo Thunder Development Authority, Sr Sec Note (S) 9.375 12-15-14 B 1,885 1,939,194 Comerica Capital Trust II, Gtd Bond 6.576 02-20-37 BBB+ 1,305 1,251,348 Cosan Finance Ltd., Gtd Bond (Bermuda) (S) 7.000 02-01-17 BB 1,120 1,101,800 Ford Motor Credit Co., Sr Note 9.875 08-10-11 B 1,135 1,215,819 Sr Note 9.750 09-15-10 B 3,237 3,431,165 Huntington Capital III, Gtd Sub Bond 6.650 05-15-37 BBB 2,165 2,115,445 JPMorgan Chase Capital XX, Jr Sub Note Ser T 6.550 09-29-36 A 2,580 2,551,499 See notes to financial statements Bond Fund 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400% 09-29-36 BBB $2,595 $2,651,226 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (S) 6.797 06-01-49 BBB 2,485 2,459,752 SMFG Preferred Capital, Bond (S) 6.078 01-25-17 BBB 2,215 2,179,671 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 1,840 2,024,609 St. George Funding Co., Perpetual Bond (8.485% to 6-30-17 then variable) (Australia) (S) 8.485 12-31-49 A3 2,180 2,274,817 Diversified Metals & Mining 0.15% Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 485 529,863 Vedanta Resources Plc, Sr Note (United Kingdom) (S) 6.625 02-22-10 BB 935 937,338 Electric Utilities 2.93% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (S) 6.500 10-27-36 A+ 3,385 3,351,857 AES Eastern Energy LP, Pass Thru Ctf 1999-A 9.000 01-02-17 BB+ 3,565 3,974,589 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB 1,919 2,143,274 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 4,047 4,601,532 HQI Transelect Chile SA, Sr Note (Chile) 7.875 04-15-11 BBB 2,655 2,813,811 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 1,242 1,302,677 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 1,835 1,995,563 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (S) 9.625 11-15-09 BBB 2,445 2,671,474 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB 198 220,948 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 4,884 4,970,258 Electrical Components & Equipment 0.19% AMETEK, Inc., Sr Note 7.200 07-15-08 BBB 1,770 1,789,790 Electronic Equipment Manufacturers 0.19% Freescale Semiconductor, Inc., Sr Sub Note (L)(S) 10.125 12-15-16 B 1,800 1,802,250 Foreign Government 0.30% Brazil, Federative Republic of, Bond (Brazil) (D) 12.500 01-05-16 BB+ 4,500 2,890,742 See notes to financial statements Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Gas Utilities 0.40% KN Capital Trust I, Cap Security 8.560% 04-15-27 B $1,670 1,699,365 Southern Union Co., Jr Sub Note (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 2,165 2,176,182 Health Care Distributors 0.09% Hospira, Inc., Sr Note 6.050 03-30-17 BBB 850 847,407 Health Care Services 0.16% Alliance Imaging, Inc., Sr Sub Note (L) 7.250 12-15-12 B 1,520 1,493,400 Industrial Machinery 0.15% Trinity Industries, Inc., Pass Thru Ctf (S) 7.755 02-15-09 Baa2 1,439 1,457,356 Integrated Oil & Gas 0.23% Pemex Project Funding Master Trust, Gtd Note 9.125 10-13-10 BBB 1,990 2,213,875 Integrated Telecommunication Services 0.72% Axtel SAB de CV, Sr Note (Mexico) (S) 7.625 02-01-17 BB 1,940 1,959,400 Nextel Communications, Inc., Gtd Sr Note Ser E 6.875 10-31-13 BBB 2,505 2,533,397 Sprint Capital Corp., Gtd Sr Note 6.875 11-15-28 BBB+ 2,465 2,405,559 Investment Banking & Brokerage 1.52% Goldman Sachs Group, Inc., (The), Sub Note (L) 6.450 05-01-36 A+ 2,745 2,780,921 Sub Note 5.625 01-15-17 A+ 2,345 2,295,237 Merrill Lynch & Co., Inc., Bond 6.110 01-29-37 A+ 2,120 2,053,129 Sub Note 6.050 05-16-16 A+ 1,900 1,922,146 Mizuho Finance, Gtd Sub Bond (Cayman Islands) 8.375 12-29-49 A2 2,750 2,880,075 Morgan Stanley, Sr Note (S) 10.090 05-03-17 A+ 4,940 2,680,749 Leisure Facilities 0.18% TDS Investor Corp., Sr Note (S) 9.875 09-01-14 B 1,645 1,772,488 Life & Health Insurance 0.29% Lincoln National Corp., Jr Sub Bond 6.050 04-20-67 A 940 913,298 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 1,855 1,861,428 See notes to financial statements Bond Fund 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Marine 0.74% CMA CGM SA, Sr Note (France) (S) 7.250% 02-01-13 BB+ $2,790 2,852,775 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (S) 9.500 02-01-17 B 2,485 2,609,250 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (S) 9.500 12-15-14 B 1,510 1,602,488 Metal & Glass Containers 0.36% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 1,990 2,079,550 Greif, Inc., Sr Note (S) 6.750 02-01-17 BB 725 732,250 US Corrugated, Inc., Sr Sec Note 10.000 06-01-13 CCC+ 605 609,537 Movies & Entertainment 0.09% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 920 849,850 Multi-Line Insurance 1.93% Allstate Corp. (The), Jr Sub Deb 6.125 05-15-37 A 1,275 1,251,086 Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (S) 6.379 12-14-49 BBB 2,010 1,894,224 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 1,640 1,586,205 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 1,550 1,581,761 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 3,235 3,392,978 Gtd Jr Sub Bond (S) 7.800 03-15-37 BB+ 2,635 2,561,924 Sul America Participacoes SA, Bond (Brazil) (S) 8.625 02-15-12 B 1,600 1,655,200 Zurich Capital Trust I, Gtd Cap Security (S) 8.376 06-01-37 A 4,420 4,615,311 Multi-Media 0.52% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB 2,250 2,631,749 Time Warner Entertainment Co., LP, Sr Deb 8.375 03-15-23 BBB+ 1,990 2,335,981 Multi-Utilities 0.73% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B 7.670 11-08-16 B 2,090 2,207,563 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BBB 970 1,019,160 Sr Sec Note Ser C 7.840 05-30-10 BBB 1,766 1,805,262 Sr Sec Bond Ser F 7.475 11-30-18 BBB 1,853 1,973,953 See notes to financial statements Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Office Services & Supplies 0.23% Xerox Corp., Sr Note (L) 6.750% 02-01-17 BB+ $2,170 2,245,627 Oil & Gas Drilling 0.28% Allis-Chalmers Energy Inc., Sr Note 8.500 03-01-17 B 1,270 1,292,225 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (S) 5.326 08-01-13 BBB 1,410 1,384,917 Oil & Gas Refining & Marketing 0.52% Enterprise Products Operating LP, Gtd Sr Note Ser B 6.375 02-01-13 BBB 1,300 1,334,017 Premcor Refining Group, Inc., (The), Gtd Sr Note 6.750 05-01-14 BBB 2,325 2,393,918 Sr Note 9.500 02-01-13 BBB 1,175 1,253,947 Oil & Gas Storage & Transportation 0.82% Energy Transfer Partners LP, Gtd Sr Note 5.950 02-01-15 Baa3 1,890 1,887,900 Sr Note 6.625 10-15-36 Baa3 1,440 1,442,628 Markwest Energy Partners LP, Sr Note Ser B 8.500 07-15-16 B 1,890 1,989,225 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 2,640 2,588,520 Packaged Foods & Meats 0.43% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note (Zero to 11-1-08, then 11.500%) (L)(O) Zero 11-01-11 B 3,200 3,000,000 General Foods Corp., Deb 7.000 06-15-11 A 1,145 1,145,790 Paper Packaging 0.02% MDP Acquisitions Plc, Sr Note (Ireland) 9.625 10-01-12 B 169 178,295 Paper Products 0.50% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 1,740 1,690,956 Stone Container Corp., Sr Note (S) 8.000 03-15-17 CCC+ 920 926,900 Verso Paper Holdings LLC, Sr Sec Note (S) 9.125 08-01-14 B+ 2,070 2,194,200 Property & Casualty Insurance 0.45% Chubb Corp. (The), Jr Sub Note 6.375 03-29-67 BBB+ 1,870 1,859,436 Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 2,330 2,479,558 See notes to financial statements Bond Fund 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Real Estate Management & Development 0.76% Health Care REIT, Inc., Sr Note 6.200% 06-01-16 BBB $1,895 1,894,949 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 1,715 1,848,074 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB 1,745 1,778,056 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (S) 8.000 12-01-16 BB+ 1,675 1,725,250 Regional Banks 1.12% BankAmerica Institutional Bank, Gtd Cap Security Ser B (S) 7.700 12-31-26 A 985 1,022,895 Mainstreet Capital Trust I, Gtd Jr Sub Cap Security Ser B (G) 8.900 12-01-27 A3 2,380 2,512,392 NB Capital Trust IV, Gtd Cap Security 8.250 04-15-27 A 2,280 2,371,241 State Street Institutional Capital Trust, Gtd Cap Security Ser A (S) 7.940 12-30-26 A 1,180 1,230,097 Sun Trust Banks, Inc., Bond (6.100% to 12-15-36 then variable) (L) 6.100 12-01-66 A 3,835 3,553,181 Soft Drinks 0.14% Panamerican Beverages, Inc., Sr Note (Panama) 7.250 07-01-09 BBB+ 1,340 1,377,737 Specialized Finance 1.93% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 3,740 4,039,200 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 7.160 02-15-12 Baa2 2,660 2,686,861 Drummond Co., Inc., Sr Note (L)(S) 7.375 02-15-16 BB 1,700 1,678,750 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 3,561 3,617,730 HRP Myrtle Beach Operations LLC, Sr Sec Note (10.120% to 4-1-09 then variable) (S) 10.070 04-01-12 B+ 1,075 1,080,375 UCAR Finance, Inc., Gtd Sr Note (L) 10.250 02-15-12 B 2,405 2,537,275 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 01-15-49 A+ 2,900 2,877,281 Specialized REITs 0.07% Idearc, Inc., Sr Note (S) 8.000 11-15-16 B+ 650 673,563 See notes to financial statements Bond Fund 17 F I N A N C I A L S T A T E M E N TS Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Chemicals 0.35% American Pacific Corp., Sr Note (S) 9.000% 02-01-15 B $1,645 1,727,250 NOVA Chemicals Ltd., Note (Canada) 7.875 09-15-25 B+ 1,695 1,582,706 Steel 0.53% Metallurg Holdings, Inc., Sr Sec Note (G)(S) 10.500 10-01-10 B 2,460 2,576,850 WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 2,415 2,481,413 Thrifts & Mortgage Finance 24.14% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO (P) 2.122 12-25-46 AAA 57,816 3,053,408 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 3,175 3,129,661 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.181 09-10-47 AAA 3,240 3,163,390 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.712 05-10-45 AAA 5,400 5,454,983 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 5,260 5,343,042 Mtg Pass Thru Ctf Ser 2006-5 Class A4 5.414 09-10-47 AAA 4,080 4,012,310 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.881 03-20-36 AAA 3,991 3,994,315 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 (P) 5.957 05-20-36 AA+ 2,117 2,112,996 Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 4,245 4,246,445 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.301 04-25-35 AA+ 1,260 1,247,682 Mtg Pass Thru Ctf Ser 2006-1 Class 23A1 (P) 5.620 02-25-36 AAA 4,143 4,117,929 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 4,260 4,123,501 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 4,690 4,502,434 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 2,480 2,366,169 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 3,426 3,315,428 See notes to financial statements Bond Fund 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.724% 03-15-49 Aaa $3,350 $3,382,015 Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000 08-25-35 AAA 2,125 2,061,518 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.856 12-25-35 AAA 3,210 3,208,021 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.225 07-15-44 AA 1,030 993,891 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (P) 5.707 06-10-46 AAA 3,200 3,231,656 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 427 426,312 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO (P) 2.305 05-25-36 AAA 19,264 818,734 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 4,579 4,612,777 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 2,900 2,859,312 Mtg Pass Thru Ctf Ser 2006-1A Class F (S) 6.650 11-15-36 Ba1 5,065 5,017,339 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 6,665 6,366,469 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 3,840 3,859,377 Mtg Pass Thru Ctf Ser 2006-1-M1 (S) 8.285 06-20-31 BB 1,065 1,078,438 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 3,215 3,169,663 First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.224 12-25-34 AA 1,381 1,369,226 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.197 05-25-36 AA 1,328 1,333,216 See notes to financial statements Bond Fund 19 F I N A N C I A L S T A T E M E N TS Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093% 12-15-14 Baa2 $1,425 $1,393,211 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,850 1,856,056 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05-15-37 Ba2 780 773,690 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 3,065 3,072,746 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.300 05-10-40 AAA 6,210 6,196,436 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.648 04-19-36 AAA 2,758 2,747,528 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2006-GG7 Class A4 (P) 5.915 07-10-38 AAA 5,030 5,147,292 Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 1,810 1,763,650 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 995 961,256 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 6,025 6,013,506 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 4.667 08-25-34 AA 2,525 2,488,279 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.394 01-25-36 AAA 5,893 5,824,343 Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296 01-25-35 AA 1,498 1,493,269 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.381 05-25-35 AA 1,954 1,944,591 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 1.919 10-25-36 AAA 72,877 2,095,216 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.420 08-25-36 AA 1,783 1,805,772 JPMorgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 2,865 2,739,969 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,646 1,570,952 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 (P) 5.875 04-15-45 AAA 3,345 3,412,080 See notes to financial statements Bond Fund 20 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) JPMorgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351% 09-15-29 AA+ $4,435 $4,521,809 JPMorgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 2,761 2,812,221 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 3,997 3,940,348 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.849 01-25-37 Aa1 5,465 5,473,651 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 5.899 06-15-38 AAA 3,950 4,036,464 Master Adjustable Rate Mortgages Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.991 02-25-36 AAA 4,621 4,549,832 Merrill Lynch/Countrywide Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 5.910 06-12-46 AAA 4,535 4,632,298 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 Aaa 3,880 3,807,316 Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.203 11-14-42 AAA 3,065 2,991,461 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 4,520 4,400,955 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 2,430 2,347,345 Mtg Pass Thru Ctf Ser 2006-T23 Class A4 (P) 5.810 08-12-41 AAA 3,085 3,140,919 Nomura Asset Acceptance Corp., Mtg Pass Thru Ctf Ser 2006-AF1 Class CB1 6.540 06-25-36 AA 1,609 1,632,780 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.353 05-25-35 AA 1,609 1,580,307 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 2,080 2,057,503 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,365 2,311,155 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.992 12-25-35 AAA 2,726 2,725,501 See notes to financial statements Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500% 07-25-36 AAA $4,596 $4,633,889 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 850 852,303 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 795 795,115 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 1,373 1,363,346 Sub Bond Ser 2006-1A Class J(S) 7.825 11-15-36 B1 850 844,076 WAMU Mortgage Pass-Through Certificates, Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.626 06-25-47 Aaa 180,585 2,708,775 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 1,874 1,887,658 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 2,167 2,142,799 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 (P) 5.000 07-25-19 AAA 2,338 2,269,502 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.666 10-25-36 AAA 5,674 5,655,583 Tobacco 0.26% Alliance One International, Inc., Gtd Sr Note (S) 8.500 05-15-12 B 890 916,700 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BB 1,490 1,563,779 Wireless Telecommunication Services 1.35% America Movil SA de CV, Sr Note (Mexico) (L) 5.750 01-15-15 BBB+ 1,660 1,657,658 AT&T Wireless Services , Inc., Sr Note 8.125 05-01-12 A 1,430 1,584,906 Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 1,805 1,786,950 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 3,455 3,419,553 Digicel Group Ltd., Sr Note (Bermuda) (S) 8.875 01-15-15 Caa2 1,905 1,888,331 Nextel Partners, Inc., Gtd Sr Sub Note 8.125 07-01-11 BBB 2,540 2,648,356 See notes to financial statements Bond Fund 22 F I N A N C I A L S T A T E M E N T S Credit Issuer, description rating (A) Shares Value Preferred stocks 0.68% (Cost $5,901,530) Agricultural Products 0.16% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 18,000 1,508,063 Diversified Metals & Mining 0.31% Freeport-McMoRan Copper & Gold, Inc., 6.75% B+ 23,900 2,935,398 Integrated Telecommunication Services 0.21% Telephone & Data Systems, Inc., 7.60% BB+ 81,000 2,028,240 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 0.20% (Cost $1,936,357) Diversified Metals & Mining 0.14% Thompson Creek Metals Co., Tranche A (First Lien Note), 11-1-12 (B) B $1,338 1,337,868 Education Services 0.06% Riverdeep Interactive Learning Ltd., Tranche B, 11-28-13 B 598 601,482 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 39.36% (Cost $381,928,820) Government U.S. 4.52% United States Treasury, Bond (L) 8.750% 08-15-20 AAA $8,085 10,931,171 Bond (L) 4.750 02-15-37 AAA 7,540 7,233,099 Bond (L) 4.500 02-15-36 AAA 1,075 989,588 Inflation Indexed Note (L) 1.875 07-15-13 AAA 9,015 8,704,853 Note (L) 4.750 05-15-14 AAA 10,335 10,259,100 Note (L) 4.500 05-15-17 AAA 5,360 5,195,850 Government U.S. Agency 34.84% Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 44 45,520 30 Yr Adj Rate Pass Thru Ctf (P) 5.625 04-01-37 AAA 6,135 6,152,178 30 Yr Adj Rate Pass Thru Ctf (P) 5.278 12-01-35 AAA 8,413 8,302,790 30 Yr Adj Rate Pass Thru Ctf (P) 5.158 11-01-35 AAA 8,928 8,774,274 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 9,409 8,968,827 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,133 1,079,815 CMO REMIC 2489-PE 6.000 08-15-32 AAA 2,785 2,795,648 CMO REMIC 2640-WA 3.500 03-15-33 AAA 1,155 1,106,575 CMO REMIC 3174-CB 5.500 02-15-31 AAA 4,695 4,683,709 CMO REMIC 3184-PD 5.500 07-15-34 AAA 10,145 9,897,429 CMO REMIC 3228-PJ 5.500 03-15-29 AAA 6,555 6,513,798 See notes to financial statements Bond Fund 23 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency (continued) Federal Home Loan Mortgage Corp., CMO REMIC 3245-MC 5.500% 10-15-30 AAA $4,285 $4,263,945 CMO REMIC 3280-MB 5.500 06-15-30 AAA 6,420 6,368,141 CMO REMIC 3290-PB 5.500 08-15-29 AAA 2,760 2,737,572 CMO REMIC 3294-NB 5.500 12-15-29 AAA 5,310 5,264,273 CMO REMIC 3306-PB 5.500 09-15-29 AAA 2,565 2,545,350 CMO REMIC 3320-PB 5.500 11-15-31 AAA 3,991 3,947,348 CMO REMIC 3320-TB 5.500 06-15-30 AAA 5,680 5,628,969 CMO REMIC 3322-NC 5.500 08-15-30 AAA 3,030 3,006,595 Note 5.500 03-22-22 AAA 9,045 8,888,196 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 06-01-10 AAA 331 355,955 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 13 13,379 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 92 94,033 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 510 526,553 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 126 129,595 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,324 1,314,922 15 Yr Pass Thru Ctf 5.500 12-01-20 AAA 9,860 9,789,181 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 8,467 8,254,633 30 Yr Adj Rate Pass Thru Ctf (P) 5.499 03-01-37 AAA 7,698 7,673,723 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 6,267 6,365,468 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1 1,409 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 3,137 3,134,987 30 Yr Pass Thru Ctf 6.000 05-01-36 AAA 2,440 2,437,968 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 33,825 33,799,828 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 10,616 10,608,147 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 28,642 28,044,765 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 13,131 12,836,034 30 Yr Pass Thru Ctf 5.500 02-01-36 AAA 15,170 14,833,268 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 19,895 19,424,858 30 Yr Pass Thru Ctf 5.500 04-01-37 AAA 29,892 29,186,130 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 15,035 14,679,863 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 5,111 4,878,205 30 Yr Pass Thru Ctf 5.000 08-01-35 AAA 2,310 2,202,137 CMO REMIC 2003-33-AC 4.250 03-25-33 AAA 916 875,307 CMO REMIC 2003-49-JE 3.000 04-25-33 AAA 2,556 2,287,044 CMO REMIC 2003-58-AD 3.250 07-25-33 AAA 2,530 2,311,508 CMO REMIC 2003-63-PE 3.500 07-25-33 AAA 2,117 1,917,842 CMO REMIC 2006-64-PC 5.500 10-25-34 AAA 4,520 4,408,211 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 4,875 4,750,957 Financing Corp., Bond 10.350 08-03-18 Aaa 3,545 5,041,096 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 23 25,350 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 27 30,362 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 11 12,350 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 36 39,226 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 6 6,718 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 43 46,513 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 20 22,277 30 Yr Pass Thru Ctf Ser 2003-42 Class XA 3.750 05-16-33 AAA 638 595,097 See notes to financial statements Bond Fund 24 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description, maturity date rate Value Short-term investments 9.19% (Cost $88,096,545) Joint Repurchase Agreement 1.93% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald LP  Dated 5-31-07, due 6-1-07 (Secured by U.S. Treasury Inflation Indexed Notes 2.000%, due 1-15-14, valued at $18,900,000, including interest, and 3.500%, due 1-15-11 valued at $6,000, including interest). Maturity value: $18,537,621 5.090% $18,535 18,535,000 Shares Cash Equivalents 7.26% John Hancock Cash Investment Trust (T)(W) 69,561,545 69,561,545 Total investments (Cost $1,020,501,488) 106.41% Other assets and liabilities, net (6.41%) Total net assets 100.00% IO Interest only (carries notional principal amount). (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $1,337,868 or 0.14% of the Funds net assets as of May 31, 2007. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (L) All or a portion of this security is on loan as of May 31, 2007. (M) This security having an aggregate value of $1,102,100, or 0.11% of the Funds net assets, has been purchased as a forward commitment  that is, the Fund has agreed on trade date to take delivery of and to make payment for this security on a delayed basis subsequent to the date of this schedule. The purchase price and interest rate of this security is fixed at trade date, although the Fund does not earn any interest on this until settlement date. The fund has segregated assets with a current value at least equal to the amount of the forward commitment. Accordingly, the market value of $1,109,174 of Federal National Mortgage Association, 6.000%, 8-1-36 has been segregated to cover the forward commitment. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on May 31, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $146,580,437 or 15.29% of the Funds net assets as of May 31, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Bond Fund 25 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 5-31-07 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $950,939,943) including $68,013,693 of securities loaned (Note 1) $950,286,537 Investments in affiliated issuers, at value (cost $69,561,545) 69,561,545 Total investments, at value ($1,020,501,488) Cash 827,553 Cash segregated at broker for future contracts (Note 1) 74,750 Receivable for investments sold 3,677,517 Receivable for shares sold 311,724 Dividends and interest receivable 9,591,401 Unrealized appreciation of swap contracts (Note 1) 48,825 Other assets 140,009 Total assets Liabilities Payable for investments purchased 4,097,036 Payable for shares repurchased 1,255,579 Payable upon return of securities loaned (Note 1) 69,561,545 Dividends payable 126,036 Unrealized depreciation of swap contracts (Note 1) 29,418 Payable for futures variation margin (Note 1) 12,579 Payable to affiliates Management fees 435,827 Distribution and service fees 56,476 Other 190,027 Other payables and accrued expenses 368,542 Total liabilities Net assets Capital paid-in 993,812,770 Accumulated net realized loss on investments, financial futures contracts, foreign currency transactions and swap contracts (34,538,560) Net unrealized appreciation of investments, financial futures contracts, translation of assets and liabilities in foreign currencies, and swap contracts (661,944) Distributions in excess of net investment income (225,470) Net assets See notes to financial statements Bond Fund 26 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($870,352,037 ÷ 59,021,764 shares) $14.75 Class B ($58,929,251 ÷ 3,996,507 shares) 1 $14.75 Class C ($23,190,529 ÷ 1,572,647 shares) 1 $14.75 Class I ($4,927,250 ÷ 334,167 shares) $14.74 Class R1 ($987,729 ÷ 66,989 shares) $14.74 Maximum offering price per share Class A 2 ($14.75 ÷ 95.5%) $15.45 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Bond Fund 27 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 5-31-07 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $60,336,349 Dividends 431,963 Securities lending 117,635 Total investment income Expenses Investment management fees (Note 2) 4,947,818 Distribution and service fees (Note 2) 3,632,642 Class A, B and C transfer agent fees (Note 2) 1,772,267 Class I transfer agent fees (Note 2) 2,070 Class R1 transfer agent fees (Note 2) 5,081 Accounting and legal services fees (Note 2) 130,230 Compliance fees 26,449 Custodian fees 187,544 Printing fees 123,481 Blue sky fees 71,244 Professional fees 67,280 Trustees fees 42,762 Interest 10,289 Securities lending fees 3,909 Miscellaneous 47,501 Total expenses Less expense reductions (Note 2) (13,664) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (9,736,263) Financial futures contracts 585,384 Foreign currency transactions 60 Swap contracts 9,229 Change in net unrealized appreciation (depreciation) of Investments 26,434,328 Financial futures contracts (21,514) Swap contracts 19,407 Translation of assets and liabilities in foreign currencies 5,985 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Bond Fund 28 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 5-31-06 5-31-07 Increase (decrease) in net assets From operations Net investment income $49,345,936 $49,829,044 Net realized loss (4,753,353) (9,141,590) Change in net unrealized appreciation (depreciation) (49,716,305) 26,438,206 Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (46,118,272) (46,252,186) Class B (4,473,822) (3,284,636) Class C (1,070,734) (1,055,766) Class I (306,121) (233,064) Class R1 (18,727) (37,809) From capital paid-in Class A (482,923)  Class B (46,686)  Class C (12,857)  Class I (2,928)  Class R1 (409)  From Fund share transactions Total increase (decrease) Net assets Beginning of year 1,174,445,524 1,016,400,241 End of year 1 1 Includes distributions in excess of net investment of $246,847 and $225,470, respectively. See notes to financial statements Bond Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.72 0.70 0.67 0.68 0.75 Net realized and unrealized gain (loss) on investments 1.02 (0.65) 0.38 (0.74) 0.26 Total from investment operations Less distributions From net investment income (0.76) (0.76) (0.73) (0.72) (0.77) From capital paid-in    (0.01)  Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $1,192 $1,047 $1,012 $899 $870 Ratio of net expenses to average net assets (%) 1.12 1.09 1.05 1.07 1.05 Ratio of gross expenses to average net assets (%) 1.12 1.09 1.06 4 1.08 4 1.05 Ratio of net investment income to average net assets (%) 4.84 4.55 4.41 4.56 5.11 Portfolio turnover (%) 273 241 139 135 106 9 See notes to financial statements Bond Fund 30 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.62 0.59 0.57 0.58 0.65 Net realized and unrealized gain (loss) on investments 1.02 (0.65) 0.37 (0.74) 0.26 Total from investment operations Less distributions From net investment income (0.66) (0.65) (0.62) (0.62) (0.67) From capital paid-in    (0.01)  Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $233 $164 $128 $87 $59 Ratio of net expenses to average net assets (%) 1.82 1.79 1.75 1.77 1.75 Ratio of gross expenses to average net assets (%) 1.82 1.79 1.76 4 1.78 4 1.75 Ratio of net investment income to average net assets (%) 4.15 3.84 3.70 3.84 4.40 Portfolio turnover (%) 273 241 139 135 106 9 See notes to financial statements Bond Fund 31 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.62 0.59 0.57 0.58 0.65 Net realized and unrealized gain (loss) on investments 1.02 (0.64) 0.37 (0.74) 0.26 Total from investment operations Less distributions From net investment income (0.66) (0.66) (0.62) (0.62) (0.67) From capital paid-in    (0.01)  Net asset value, end of period Total return 2 (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $45 $32 $28 $24 $23 Ratio of net expenses to average net assets (%) 1.82 1.79 1.75 1.77 1.75 Ratio of gross expenses to average net assets (%) 1.82 1.79 1.76 4 1.78 4 1.75 Ratio of net investment income to average net assets (%) 4.15 3.84 3.71 3.86 4.41 Portfolio turnover (%) 273 241 139 135 106 9 See notes to financial statements Bond Fund 32 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.78 0.76 0.73 0.75 0.81 Net realized and unrealized gain (loss) on investments 1.02 (0.64) 0.38 (0.74) 0.25 Total from investment operations Less distributions From net investment income (0.82) (0.83) (0.79) (0.79) (0.83) From capital paid-in    (0.01)  Net asset value, end of period Total return 2 (%) Ratios and supplemental data Net assets, end of period (in millions) $9 $5 $5 $5 $5 Ratio of net expenses to average net assets (%) 0.72 0.63 0.65 0.64 0.62 Ratio of net investment income to average net assets (%) 5.23 4.98 4.82 4.99 5.54 Portfolio turnover (%) 273 241 139 135 106 9 See notes to financial statements Bond Fund 33 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 5 5-31-05 5-31-06 5-31-07 Per share operating performance Net asset value, beginning of period Net investment income 1 0.54 0.67 0.59 0.65 Net realized and unrealized gain (loss) on investments 0.10 0.36 (0.75) 0.26 Total from investment operations Less distributions From net investment income (0.59) (0.71) (0.62) (0.68) From capital paid-in   (0.01)  Net asset value, end of period Total return 2 (%) 6 Ratios and supplemental data Net assets, end of period (in millions)  7  7 $1 $1 Ratio of net expenses to average net assets (%) 1.38 8 1.12 1.76 1.72 Ratio of net investment income to average net assets (%) 4.40 8 4.44 3.95 4.45 Portfolio turnover (%) 241 6 139 135 106 9 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total return would have been lower had certain expenses not been reduced during the period shown. 4 Does not take into effect expense reductions during the period shown. 5 Class R1 shares began operations on 8-5-03. 6 Not annualized. 7 Less than $500,000. 8 Annualized. 9 The portfolio turnover rate including the effect of forward commitment trades is 123% for the year ended May 31, 2007. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Bond Fund 34 Notes to financial statements Note 1 Accounting policies John Hancock Bond Fund (the Fund) is a diversified series of John Hancock Sovereign Bond Fund, an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to generate a high level of current income, consistent with prudent investment risk. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (the SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Effective March 1, 2007, Class R shares were redesignated Class R1 shares. Significant accounting policies of the Fund are as follows: Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I and Class R1 is determined daily as of the close of the NYSE, normally at 4:00 p
